

	

		II

		109th CONGRESS

		1st Session

		S. 2174

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Thune introduced the

			 following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To permit certain funds made available for the Wagner

		  Service Unit of the Indian Health Service to be used to pay expenses incurred

		  in keeping the emergency room of that Unit open 24 hours per day, 7 days per

		  week, through September 30, 2006.

	

	

		1.Emergency services, Wagner

			 Service Unit, South Dakota

			(a)In

			 generalNotwithstanding any

			 other provision of law, not more than $500,000 of the amounts made available

			 under the Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat.

			 3085) for staff quarters for the Wagner Service Unit of the Indian Health

			 Service, may be used to pay the expenses incurred in keeping the emergency room

			 of the Wagner Service Unit open 24 hours per day, 7 days per week, through

			 September 30, 2006.

			(b)Excess

			 costAny expenses incurred in keeping the emergency room of the

			 Wagner Service Unit open 24 hours per day, 7 days per week, through September

			 30, 2006, in excess of the amount described in subsection (a) shall be paid by

			 the Indian tribes served by the Wagner Service Unit.

			(c)Contracts and

			 compactsNo Indian tribe shall take any share under a contract or

			 compact under Federal law from amounts made available to carry out this

			 Act.

			

